DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100, 101, 300, etc.
This is not an exhaustive listing of the reference signs missing from the drawings.  The applicant is now asked to carefully review both the drawings and the specification to ensure that that all of the reference signs that appear in the specification are also shown in the drawings and vice versa.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5, 6, it is unclear in what sense the cutting operation can be considered to be “remotely cutting” because at least Fig. 12 suggests the cutting operation is performed by an operator using the control box 315 of the power saw in close proximity to the munition 370.  Later in lines 16, 17, the claim recites, “a control box for locally controlling operation of the saw”, further implying that the cutting operation is performed by an operator using the control box 315 in close proximity to the munition.  Neither the specification or the drawings describe or show a remote controller for the control box 315.
In claim 7, line 9, the limitation, “said blade and said heat source controlled remotely by an operator”, is unclear for the same reasons noted above regarding the close proximity of the control box 315 and the lack of any disclosure of a remote controller for the control box 315 of the power saw.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over GROSCH et al. (EP 1 983 296 A2); hereinafter, “GROSCH”, in view of PARKES (GB 2,336,804 A).

Regarding independent claim 1, GROSCH discloses a mobile device 3 for destroying IED’s 8 by remotely burning explosive material in unexploded IED 8;  the mobile device 3 comprising a main control case for housing main control case components including gas flow and electrical control and supply components (these essential components are inherently contained within the housing mounted on the mobile device 3), a gas burner assembly 1, 2, 11 for providing a heat source 5 (flame) to ignite and burn the unexploded IED, and a control switch box 4 (operating device) for remote operation and control of main control case components, said burner assembly 1, 2, 11 comprising a gas burner head (inherent), gas valve (inherent), shroud (inherent), and gas igniter (inherent).
GROSCH does not specifically disclose the applicants recited power saw subsystem of claim 1, lines 15-19.
However, PARKES disclose a remotely controlled cutting saw 1 for cutting open a munition 3 into a plurality of sections using the remotely controlled saw 1, the saw comprising a reciprocating blade 2 or a continuously circulating flexible blade 2, the munition resting on timber supports (Fig. 1) or a cradle 33 (Fig. 6), the saw 1 remotely controlled by the umbilical cable 10 or by a radio signal, an means 6, 7, providing raising and lowering the saw blade relative to the munition 3.  Parkes discloses that the cut sections of the munition can be burned in the open.
In view of PARKES, it would have been obvious to a POSITA before the effective filing date of the invention to use a remotely controlled cutting saw to cut open the GROSCH explosive device prior to burning, so as to fully expose the explosive and to ensure a complete combustion of the explosive.
Regarding claim 2, GROSCH discloses the gas hose 11 for conveying gas to the burner 1, the hose fittings inherent but not viewable in the figure.
Regarding claim 3, GROSCH does not specifically disclose that the gas hose comprises a flashback arrester to prevent flashback during operation of the burner 1.  However, official notice is taken of the fact that flashback arresters were well-known in the art of gas burners, before the effective filing date of the invention, the flashback arresters stopping the flame from migrating from the burner head to the valve at the gas source and potentially burning the operator or causing an explosion. In view of the above noted official notice, it would have been obvious to a POSITA, before the effective filing date of the invention to provide the GROSCH gas hose 11 with a flash-back arrestor so as to protect an operator from serious injury.
Regarding claim 4, PARKES discloses the use of cooling fluid into the region where the cutting is taking place to avoid unnecessary heat due to friction and to lubricate the blade.
Regarding claims 5 and 6, GROSCH discloses the camera 6 for monitoring burning, and it would have been obvious to a POSITA to also use a camera to monitor the cutting operation of the GROSCH/ PARKES combination.
Regarding independent claim 7, GROSCH in view of PARKES render the claim obvious for the same reasons as noted previously.  Both the GROSCH remotely controlled burner and the PARKES remotely controlled saw are operated by a human operator.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-FORM 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641